     Case: 1:20-cv-07245 Document #: 86 Filed: 05/06/21 Page 1 of 3 PageID #:2616



                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

GRUMPY CAT LIMITED,                                       )
                                                          )   Case No. 20-cv-7245
                 Plaintiff,                               )
                                                          )
                                                          )    Hon. Steven C. Seeger
v.                                                        )
                                                          )
THE INDIVIDUALS, CORPORATIONS,                            )
LIMITED LIABILITY COMPANIES,                              )
PARTNERSHIPS AND UNINCORPORATED                           )
ASSOCIATIONS IDENTIFIED                                   )
ON SCHEDULE A HERETO,                                     )
                                                          )
                 Defendants.                              )

     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL AS TO CERTAIN DEFENDANTS

        Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff GRUMPY CAT
LIMITED hereby dismisses with prejudice all causes of action in the complaint as to certain Defendants
identified below and in Schedule A. No motions are pending relative to these Defendants. Each party
shall bear its own attorney's fees and costs.
        No.      Defendant
        36       litianLuo
        41       liuKen
        55       Locacus
        77       Lucky1
        83       Luncus
        104      Magic Venus
        106      MAGO.
        113      maopao
        134      medieval
        152      Minalo
        171      MOTINE
        202      Nina C Schaller
        221      OiArt
        222      oivio
        241      paitue store

        The respective Defendants have not filed an answer to the complaint or a motion for summary
judgment in this matter. Therefore, it is respectfully submitted that dismissal under Rule 41(a)(1) is
appropriate.

        A list of the Defendants remaining in the case is attached as Amended Schedule A.
   Case: 1:20-cv-07245 Document #: 86 Filed: 05/06/21 Page 2 of 3 PageID #:2617



                               Respectfully submitted,
Dated: May 6, 2021             By:    s/Michael A. Hierl             _
                                      Michael A. Hierl (Bar No. 3128021)
                                      William B. Kalbac (Bar No. 6301771)
                                      Hughes Socol Piers Resnick & Dym, Ltd.
                                      Three First National Plaza
                                      70 W. Madison Street, Suite 4000
                                      Chicago, Illinois 60602
                                      (312) 580-0100 Telephone
                                      mhierl@hsplegal.com

                                      Attorneys for Plaintiff
                                      GRUMPY CAT LIMITED
    Case: 1:20-cv-07245 Document #: 86 Filed: 05/06/21 Page 3 of 3 PageID #:2618



                                     CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that a true and correct copy of the foregoing Notice of
Voluntary Dismissal was filed electronically with the Clerk of the Court and served on all counsel of
record and interested parties via the CM/ECF system on May 6, 2021.



                                                            s/Michael A. Hierl


                                 CERTIFICATE OF PROOFREADING

        Undersigned counsel have carefully and personally read the foregoing Notice of Dismissal and
given it a close proofread. To the best of our ability, the filing does not contain any typographical errors,
formatting problems, or other mistakes or inaccuracies.

                                                            s/Michael A. Hierl

                                                            s/William B. Kalbac

                                                            s/Robert P. McMurray
